DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 11/30/20.  Claims 1, 9, 17, 27, and 28 have been amended.  Claims 22-26 are cancelled.  Claims 1-21, 27, and 28 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-21, 27, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The newly added recitation of "decrypt the plurality of data elements using one of a plurality of paired public and private keys" and “the metadata being unrestricted with respect to use” within claims 1, 9, and 17 appears to constitute new matter. 

Applicant is required to cancel the new matter in the reply to this Office Action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 4, 5, 7-10, 12, and 15-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore et al. (US 2006/0080316 A1) in view of Mathur et al. (US 2009/0187585 A1), in view of Staib et al. (US 2013/0297224 A1), and further in view of Kean (US 2005/0137986 A1).
 (A) Referring to claim 9, Gilmore discloses a method implemented by a system for controlling access to a data projection, the method comprising (abstract of Gilmore): 

wherein at least some of the data elements have different data use restrictions associated therewith (para. 8 & 5 of Gilmore); 
storing the data projection in a second memory device of the system, and is of a different type than the first memory device (Figures 1 & 4 and para. 14, 24, 33, and 34 of Gilmore); 
 analyzing the data use restrictions of the data elements from which the data projection is assembled to identify one or more types of data use restrictions (para. 5-7 of Gilmore; note the full-access objects and limited-access objects); 
determine, for the one or more types of data use restrictions that are identified, the most restrictive data use restriction (para. 5-7 of Gilmore);
determining a combined data use restriction for the data projection based upon the data use restrictions of the data elements from which the data projection is assembled (para. 8-10 of Gilmore), wherein the combined data use restriction is the most restrictive data use restriction (para. 5-7 of Gilmore; note that restriction indicia corresponding to, for example, a full-access permission and a limited-access permission, are assigned to an electronic document), and 24LEGALO2/35349882v lwherein the combined data use restriction is different than the data use restriction of one or more data elements from which the data projection is assembled (para. 26-33 of Gilmore); 
associating metadata with the data projection, wherein the metadata includes the combined data use restriction, the metadata being unrestricted with respect to use (para. 5-10 of Gilmore; note the full-access objects); and 
controlling access to the data projection in accordance with the combined data use restriction maintained by the metadata associated with the data projection (para. 8-10 of Gilmore).

Mathur discloses wherein the second memory device comprises a key value store (para. 131, 53-55, and 25 of Mathur).
Staib discloses a health care information system, wherein at least some of the data elements comprise readings of one or more patient parameters, assembling the data projection from the plurality of data elements by combining a plurality of data elements to create the data projection, wherein the data projection is based upon an analysis or other processing of the plurality of data elements (para. 6-8, 56, and 57 of Staib).
Kean discloses decrypting the plurality of data elements using one of a plurality of paired public and private keys, the plurality of paired public and private keys being rotated over time; second memory device further comprising at least one of the plurality of sets of paired public and private keys (para. 31, 32, 42, and 43 of Kean; note the keys are rotated periodically and the decrypting with keys).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Mathur, Staib, and Kean within Gilmore.  The motivation for doing so would have been to facilitate the comparing of data (para. 3 & 35 of Mathur), evaluate a set of measurement data (para. 5 of Staib), and to enhance security (para. 31 of Kean).

(C) Referring to claim 12, Gilmore discloses associating metadata with respective data elements, wherein the metadata includes time data associated with the respective data element (para. 25 and Fig. 4 of Gilmore).
(D) Referring to claim 15, Gilmore discloses further comprising: creating an event based upon one or a combination of data elements; determining whether a subscriber is able to be notified of the event based upon the combined data use restriction; and in an instance in which the subscriber is determined to be able to be notified of the event, publishing the event (para. 26-33 and Fig. 3 of Gilmore).	
(E) Referring to claim 16, Gilmore discloses wherein creating an event comprises determining that the event is to be created based upon a comparison of metadata associated with the one or the combination of data elements to a definition of the event (para. 27-33 of Gilmore).
(F) System claim 1 differs from claim 9 by reciting “A health care information system configured to control access to a data projection, the health care information system comprising: a first memory device… processing circuitry configured to…a second memory device configured to…” (Figs. 1 and 4 and para. 14, 24, and 33-36 of Gilmore). Claim 17 differs from claim 9 by reciting “A computer program product…for controlling access to a data projection, the computer program product comprising at least one non-transitory computer-readable storage medium having computer-executable program code portions stored therein, the computer-executable program code portions comprising program code instructions for” (Figs. 1 and 4 and para. 34-36 of Gilmore).
	The remainder of claims 1 and 17 repeat substantially the same limitations as claim 9, and are therefore rejected for the same reasons given above.

(H) Claims 2, 5, 7, 8, and 18-20 repeat substantially the same limitations as claims 10, 12, 13, 15, and 16, and are therefore rejected for the same reasons given above.
(I) Referring to claim 21, Gilmore does not disclose wherein the first memory device comprises a binary large object (BLOB) storage and the second memory device is configured to store and access tabular information. 	
	Mathur discloses wherein the first memory device comprises a binary large object (BLOB) storage and the second memory device is configured to store and access tabular information (para. 131 of Mathur).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Mathur within Gilmore.  The motivation for doing so would have been to facilitate the comparing of data (para. 3 & 35 of Mathur).
 

Claims 3, 11, 6, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore et al. (US 2006/0080316 A1) in view of Mathur et al. (US 2009/0187585 A1), in view of Staib et al. (US 2013/0297224 A1), in view of Kean (US 2005/0137986 A1), and further in view of Challenger et al (US 2003/0188021 A1).
(A) Referring to claims 11 and 14, Gilmore, Mathur, Staib, and Kean do not expressly disclose further comprising causing the data projection to be rendered invalid in response to expiration of the combined caching restriction and wherein the time data comprises a time from which the respective data element is valid, a time at which the respective data element becomes invalid and a time from which the 
              Challenger discloses further comprising causing the data projection to be rendered invalid in response to expiration of the combined caching restriction and wherein the time data comprises a time from which the respective data element is valid, a time at which the respective data element becomes invalid and a time from which the respective data element was known, and wherein determining the combined data use restriction comprises determining the combined data use restriction based upon the time from which each data element of the 25 LEGALO2/35349882v ldata projection is valid and the time at which each data element of the data projection becomes invalid (para. 286, 340, and 225 of Challenger).
               Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Challenger within Gilmore, Mathur, Staib, and Kean.  The motivation for doing so would have been to enhance performance and security (para. 13 and 233-234 of Challenger).
(B) Claims 3 and 6 repeat substantially the same limitations as claims 11 and 14, and are therefore rejected for the same reasons given above.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gilmore et al. (US 2006/0080316 A1) in view of Mathur et al. (US 2009/0187585 A1), in view of Staib et al. (US 2013/0297224 A1), in view of Kean (US 2005/0137986 A1), and further in view of Lewis (US 2003/0110212 A1).

	Gilmore, Mathur, Staib, and Kean do not expressly disclose wherein storing the data elements comprises storing a respective data element a single time even though the respective data element is received a plurality of times.
	Lewis discloses wherein storing the data elements comprises storing a respective data element a single time even though the respective data element is received a plurality of times (para. 222 of Lewis).
               Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the aforementioned features of Lewis within Gilmore, Mathur, Staib, and Kean. The motivation for doing so would have been to avoid duplication (para. 222 of Lewis).

Response to Arguments
Applicant's arguments filed 11/30/20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 11/30/20.
(1) Applicant argues there is no description in Kean of selecting from a plurality of rotating key pairs to decrypt a particular piece of information and Gilmore does not describe different use restrictions with respect to a documents content.

(A) In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., selecting from a plurality of rotating key pairs to decrypt a particular piece of information and different use restrictions with respect to a documents content) are not recited in the rejected claim(s).  Although the claims are interpreted in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Note that Kean was relied upon to teach the limitation “decrypting the plurality of data elements using one of a plurality of paired public and private keys, the plurality of paired public and private keys being rotated over time”  (para. 31, 32, 42, and 43 of Kean; note the keys are rotated periodically and the decrypting with keys). See rejection above regarding Gilmore. Note that that restriction indicia corresponding to, for example, a full-access permission and a limited-access permission, are assigned to an electronic document in Gilmore (see at least para. 5-10 of Gilmore).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686